DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
This office action is in response to the amendment and comments submitted 5/27/2022.
Claims 1, 12, and 14 have been amended. Support for claim 1, 12, and 14 is found in figures 7 and 8 of the instant specification.
Claims 5, 6, 9-11, and 18 have been cancelled.
Claims 21 and 22 have been added; support for the claim 21 and 22 is found in figures 9 and 10 of the instant specification.
Claims 1-4, 7, 8, 12-17 and 19-22 are currently pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 7, 8, 14-16, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kawate et al. (US20180269523A1), in view of Kim et al. (US2018/0083311A1).
	As to claim 1 and 14,  Kawate discloses an electrode assembly, comprising a first electrode sheet, a second electrode sheet, and a separator disposed there between, wherein the first electrode sheet and the second electrode sheet are wound or stacked to form the electrode assembly [0082], 
	wherein the electrode assembly comprises: a first end portion provided with a first tab and a second tab (Tabs (410) or (420) of Figure 2, [0057]) ; a second end portion arranged opposite to the first end portion in a height direction of the electrode assembly a first main plane (Figure 2);

    PNG
    media_image1.png
    815
    1200
    media_image1.png
    Greyscale

(Kawate Figure 2, modified and annotated for illustration)
	 a second main plane arranged opposite to the first main plane in a thickness direction of the electrode assembly and a binding layer comprising: a first area that spans from a first region on the first main plane, across the entire first end portion in the thickness direction of the electrode assembly, to a second region on the second main plane (Figure 2 above); arranged at the first end portion and connected to the separator or the first electrode sheet [Figure 5 [0094]), 
 

    PNG
    media_image2.png
    640
    701
    media_image2.png
    Greyscale

(Kawate Figure 5, annotated for illustration)
	Kawate discloses a battery (energy storage device) with an electrode assembly (electrode body) with tape [0094] accommodated in a case (container) [Abstract]. Kawate does not explicitly teach a tape positioned solely on the first main plane.
	In the same field of endeavor, Kim discloses a battery (rechargeable lithium battery) with an electrode assembly with tape and an accommodating case [Abstract].
Kim further teaches the tape (15) may include a front tape attached on one external surface finishing the electrode assembly 10 [0028] Figure 1. 

    PNG
    media_image3.png
    519
    710
    media_image3.png
    Greyscale

(Kim Figure 1 annotated for illustration)
	Where in the combination the tape (370) of Kawate (first tape or area) would partially overlap tape (15) of Kim (second area or tape). 
	According to an embodiment, a rechargeable lithium battery has an integrated, one-body structure including a case housing an electrode assembly and thermally adhered tape between an internal surface of the case and an external surface of the electrode assembly. …As a result, the rechargeable lithium battery may demonstrate strong resilience to external impact and battery stability may be improved [0020].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kawate to incorporate the taping placement of Kim to improve battery stability from an external impact.

	Kawate does not explicitly disclose the taping order of tape (370) overlapping tape (15) of Kim but there is no evidence to suggest the order would provide a different result, as both tapes are adhesively connected to each other, the electrode group, and the main surface.
	The rearrangement of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art. See In re Japikse, 86 USPQ 70 (CCPA 1950) (see MPEP § 2144.04).
	Kawate discloses tape (370) (third region, Fig. 9) attached to the first main plane and winding around the second end portion to the second main plane in the fourth region on the second main plane [0092], Figure 9.

    PNG
    media_image4.png
    640
    999
    media_image4.png
    Greyscale

(Kawate Figure 9, modified and annotated for illustration)

	Where in the combination the tape (370) of Kawate (third tape or area) would partially overlap tape (15) of Kim (second area or tape).
	Kawate does not explicitly disclose the taping order of tape (370) overlapping tape (15) of Kim but there is no evidence to suggest the order would provide a different result, as both tapes are adhesively connected to each other, the electrode group, and the main surface.
	The rearrangement of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art. See In re Japikse, 86 USPQ 70 (CCPA 1950) (see MPEP § 2144.04).
	Kim further teaches in one embodiment, the tape (15) may include a front tape attached on one external surface finishing the electrode assembly (10), a rear tape attached on the other surface of the external surface finishing the electrode assembly (10), or a combination thereof [0028].
	Where in the combination the fourth area or tape (15) of Kim would be positioned solely on the second main plane and tape (370) (first area or tape) of Kawate extending from second region partially overlapping tape (15) on the second main plane and tape (370) (third area or tape) of Kawate extending from fourth region would partially overlap tape (15) of Kim positioned solely on the second main plane, as shown in Figure 2.

    PNG
    media_image5.png
    742
    1197
    media_image5.png
    Greyscale


(Figure 2, modified and annotated for illustration)
	According to an embodiment, a rechargeable lithium battery has an integrated, one-body structure including a case housing an electrode assembly and thermally adhered tape between an internal surface of the case and an external surface of the electrode assembly. …As a result, the rechargeable lithium battery may demonstrate strong resilience to external impact and battery stability may be improved [0020].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kawate to incorporate the taping placement of Kim to improve battery stability from an external impact.

	Kawate does not explicitly disclose the taping order of tape (370) overlapping tape (15) of Kim but there is no evidence to suggest the order would provide a different result, as both tapes are adhesively connected to each other, the electrode group, and the main surface.
	The rearrangement of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art. See In re Japikse, 86 USPQ 70 (CCPA 1950) (see MPEP § 2144.04).
	As applied to claim 14, Kawate discloses a casing accommodating the electrode assembly [Abstract].

	As to claim 2 and 15, Kawate discloses a part of the first area is arranged at the separator or the first electrode sheet (Figures 2 and 5).

    PNG
    media_image6.png
    700
    817
    media_image6.png
    Greyscale

(Kawate Figures 2 and 5 modified and annotated for illustration)
	As to claim 3 and 16. Kawate , wherein the first area extends from the first electrode sheet or the separator (Figures 2 and 5 above).

	As to claim 7, Kawate discloses a first surface of the first area close to the electrode assembly is provided with a first adhesive layer (Tape (370), Figures 2 and 9).
	As to claim 8, modified Kawate discloses a first surface of the second area close to the electrode assembly is provided with a second adhesive layer (the tape (15) may include a front tape attached on one external surface finishing the electrode assembly (10), a rear tape attached on the other surface of the external surface finishing the electrode assembly (10), or a combination thereof [0028]). Where the tape (15) positioned on the rear of the electrode assembly would provide a second adhesive on the first surface of the second area close to the electrode assembly.

	As to claim 12, modified Kawate discloses a first surface of the fourth area is provided with a third adhesive layer;  but does not explicitly teach a second surface of the fourth area is provided with a fourth adhesive layer.
	Kim teaches the tape (15a) includes a first adhesion layer (21) having a first surface adhered to the electrode assembly (10), a base layer (22) on a second surface of the first adhesion layer (21), a second adhesion layer (23) [0033].
	According to an embodiment, a rechargeable lithium battery has an integrated, one-body structure including a case housing an electrode assembly and thermally adhered tape between an internal surface of the case and an external surface of the electrode assembly. …As a result, the rechargeable lithium battery may demonstrate strong resilience to external impact and battery stability may be improved [0020].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kawate to incorporate the adhesive placement of Kim to improve battery stability from an external impact.

	As to claim 19, modified Kawate discloses , wherein the first area comprises a first binding unit and a second binding unit, and the first binding unit and the second binding unit are each respectively connected to the second area (first area is connected to second area via partial overlapping see Figure 2).

	As to claim 20, modified Kawate discloses a first surface of the first area close to the electrode assembly is provided with a first adhesive layer (Tape (370), Figure 2).

    PNG
    media_image5.png
    742
    1197
    media_image5.png
    Greyscale

(Figure 2, modified and annotated for illustration)
Claims 4, 17, 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Kawate et al. (US20180269523A1), in view of Kim et al. (US2018/0083311A1) and in further view of Maruyama et al. (CN106992320A) machine translation.

	As to claims 4, 17, 21 and 22, Kawate discloses the first area is provided with a through hole, and the tab passes through the through hole (two insertion portions 520 in which the tabs 410 and 420 are inserted (the two insertion portions 520 that the tab 410 and 420 pierce, [0057]). As the tabs pierce, the insertion portions it is understood the tabs "go through" the insertion portions as in a through-hole.
	In the same field of endeavor, Maruyama discloses a battery (non-aqueous electrolyte battery) with an electrode assembly with tape and an accommodating case [Abstract].
	Maruyama further teaches first area provided with through-hole, and the tab passes through the through-hole. (two openings (91) in the central part is formed. the insulating adhesive tape on the electrode group of upper end surface, a positive electrode lead (3) located in one opening (91), the cathode lead (4) is located in another opening (9)1 [0001] Fig. 2 and 5).

    PNG
    media_image7.png
    732
    1149
    media_image7.png
    Greyscale

(Maruyama Figures 2 and 5 annotated for illustration)
	As applied to claims 21 and 22, Maruyama teaches separated first and second tabs by a spacing and first area includes openings in the first region through which the first and second tab extend (see Figure 2 above). 
	The non-aqueous electrolyte battery of the invention, it can reduce occurrence of internal short circuit of the battery, thereby improving the safety of the battery [Abstract].
		It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kawate to incorporate the taping placement of Maruyama to improve the safety of the battery.


Claims 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kawate et al. (US20180269523A1), in view of Kim et al. (US2018/0083311A1) and in further view of Mayers et al. (US2009/0274953A1)

		
	As to claim 13, modified Kawate discloses a battery (energy storage device) with an electrode assembly (electrode body) with tape [0094] accommodated in a case (container) but does not explicitly teach the adhesion force of the tape.
	In the same field of endeavor Mayers discloses a battery (battery assembly) with an electrode assembly (rechargeable battery cell) with double-sided tape [Abstract] accommodated in a case [0006].
	Mayers further teaches the strength of the adhesive used may be selected to ensure that battery cell 510 remains coupled to the electronic device [0031].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kawate to incorporate the selection of adhesion force of Meyers to keep the electrode assembly in place within the case.

Response to Arguments
Applicant cites Interview Summary suggesting Kawate does not disclose a binding layer comprising a first area, second area, a third area, and a fourth area. Clarification should be made, as Kawate cites binding layer areas but does not disclose an adhesive layer on first and second main planes.
Applicant’s arguments with respect to claim(s) 1-4, 7, 8, 12-17 and 19-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BART A HORNSBY whose telephone number is (313)446-6637. The examiner can normally be reached 7:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew T Martin can be reached on 571-270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/B.A.H./Examiner, Art Unit 1728                                                                                                                                                                                                        


          /Maria Laios/          Primary Examiner, Art Unit 1727